DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communications through the applicant’s application filed on 12/20/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving a question including a question template selected from the plurality of 10predetermined question templates” lines 7-8, and “providing, using the processor, a plurality of question templates based on the plurality of attributes” lines 4-5.  It is unclear if the “predetermined question templates in lines 7-8 is the same as the “question templates” in lines 4-5.  It is reminded that the same word and phrase should 
Claim 1 recites “mapping,.., the question to at least one attribute of the plurality of attributes in the plurality of predefined categories” lines 9-11.  The limitation of the mapping of the question to one attribute is vague.  It is unclear how to map the question to one attribute.  Reviewing applicant’s specification, in paragraph [0044]- [0045] and figure 2 block 208,  the mapping attributes of the (natural language) question to attributes of the question template.  Thus, the limitation is unclear and inaccurate.  
Additionally, Claim 1 recites “mapping,.., the question to at least one attribute of the plurality of attributes in the plurality of predefined categories and to at least one pattern for the at least one attribute” lines 9-11.  The limitation of the mapping of the question to pattern for the at least one attribute is vague.  First, it is unclear the meaning of “pattern for the at least one attribute”.  It is unclear the pattern of which component. The specification also does not provide any clear meaning or concept of “pattern” , e.g. in para.[0022]: configurable templates include particular patterns or attribute, para.[0030]:  Templates, or hypotheses, are associated with the dimensions, measures and attributes for the questions as well as patterns, patterns include relationships for the data.  Thus, “pattern” can also be “attribute”.  Second, it is unclear how to map the question to one pattern.  Thus, the limitation is unclear and vague.
Claims 10, and 19 recite limitations similar to limitations of claim 1 and are rejected for the same reasons.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the method for annotating the data set with attributes in predefined categories, providing/generating question templates based on the attributes, receiving a question (from user) having question template, mapping the question to the attribute in the predefined categories and to the pattern for the attribute (unclear yet). 
The limitation of annotating the data set with attributes in predefined categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components.  That is, other than recited “using a processor,” nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “annotating” in the context of this claim encompasses the user recording the dataset with attributes for a list of predefined attributes/categories.  
The limitation of providing/generating question templates based on the attributes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components.  That is, other than recited “using the processor,” nothing in the claim element precludes the step from practically being performed in the human mind.  
The limitation of receiving a question (from user) having question template, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “receiving” in the context of this claim encompasses the user manually delivering the question having question template.
The limitation of mapping the question to the attribute in the predefined categories and to the pattern for the attribute (the limitation is unclear yet), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components.  That is, other than recited “using the processor,” nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “mapping” in the context of this claim encompasses the user manually drawing question to attributes and question with patterns (unclear yet).  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform the annotating, providing, mapping steps.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of annotating, providing, mapping) such that it amounts no more than mere instructions 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the annotating, providing, receiving, mapping steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Claim 2 recites the annotation of attributes with dimensions and measurements.  The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “annotating” in the context of this claim encompasses the user manually recording the attributes as dimensions and measurement.  

Claim 3 recites the pre-defined categories including semantics, relations, properties and mathematics.  The limitation of defining of the pre-defined categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “pre-defining” in the 
Claim 4 recites names of attributes and relationships.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, user providing attributes names and the relationship for attributes.
Claim 5 recites providing the question template by receiving a best practice attributes and determining the query based on the best practice attributes.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, user providing the attribute name best practice and using it for the providing the question template. 
Claim 6 recites querying for the dataset by determining attribute/characteristic of the dataset with the attribute of the query.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, user evaluating the attribute of the dataset to determine if the attribute of the dataset match/map with the attribute of the query.
Claim 7 recites corresponding between attributes and dataset.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, the user recording the dataset with attributes.
Claim 8 recites providing the query with attribute and providing a response to the query.  The limitations as drafted, is a process that, under its broadest reasonable 
Claim 9 recites the templates include predetermined questions.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, the user manually providing questions having templates.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, determining, querying, mapping, providing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaks (US 2018/0373753) .
With respect to claim 1, Flaks discloses a method, comprising: 
annotating, using a question templates, a dataset with a plurality of attributes in a plurality of 5predefined categories
(Flaks: para.[0030], fig.2: generating ontological model 201 is based on the semantic of business domain related data, and the ontological model 201 (≈ predefine categories) comprises objects/entities and their attributes (≈ attributes)); 
providing, using the processor, a plurality of question templates based on the plurality of attributes, each of the plurality of question templates corresponding to at least one query for the dataset
(Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions (≈ question templates), [0043]: the semantic query generation processing logic 102 uses question templates e.g. "dependence of <metric> on <dimension> [and <dimension>]", "trendline of <metric> change by <dimension>] to generate semantic queries/questions e.g. "dependence of conversion on device category"’ "trendline of revenue change by advertisement campaigns" (≈ question templates), para.[0023]: the SQL query generation processing logic 104 generates and associates a separate SQL query (≈ one query for data set) for each semantic query (≈ question templates)generated); 
receiving a question including a question template selected from the plurality of 10predetermined question templates
(Flaks: para.[0041]: the natural language questions from users, which formatted questions according to the question templates e.g. “trendline of <metric> by <dimension>”, para.[0033] : the semantic query search processing logic 108 recognizes entities and other semantic constructions (≈ question templates), included in the natural language question 310); and 
mapping, using the processor, the question to at least one attribute of the plurality of attributes in the plurality of predefined categories and to at least one pattern for the at least one attribute
(Flaks: para.[0033]): the semantic query search processing logic 108 recognizes entities (≈ attributes) and other semantic constructions (templates), included in the natural language question 310 (≈ a question), then the semantic query search processing logic 108 searches a list or a database of previously-generated semantic query to determine the previously-generated semantic query that most closely matches the natural language question 310 received from the system user 109, the natural language question has attributes and template match).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches annotating further includes: associating a first portion of the plurality of attributes with dimensions of the dataset; and associating a second portion of the plurality of attributes with measures of the dataset (Flaks: para.[0041]: the attributes in question template, one attribute of plurality attribute is metric, and another attribute of the attributes is dimension).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Flaks teaches the plurality of pre-defined categories includes 20semantics, relations, properties and mathematics (Flaks: fig.5, para.[0039], [0042]: different ontological models or different business domains comprise session, combination of attributes, business, revenue/metric).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Flaks teaches the first portion of the plurality of attributes include explanation-only, explain-by-subset and responsibility for the properties, dimensional type for the semantics and hierarchical relationship for the relations; and  25wherein the second portion of the attributes includes suitable, expression-of-measure, sentiment and dimension-limitation for the properties, measure type for the semantics, symmetricity and additivity for the mathematics and measure-relationship for the relations (Flaks: fig.5, para.[0030], [0042]: attributes are descriptive properties of the entities, which can be a quantitative measurement or dimension, attributes can be aggregates (i.e., a combination of multiple attributes),  connections describe types of interrelationships between  .  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches the providing the plurality of question templates includes: receiving a plurality of best-practices; determining the at least one query based on the plurality of best practices and the splurality of attributes (Flaks: para.[0031]:  the query generated using all possible combination of attributes).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches the annotating further includes: querying the dataset to determine a plurality of characteristics for a portion of the dataset; and 10mapping a portion of the plurality of attributes to the portion of the dataset based on the plurality of characteristics (Flaks: para.[0021], [0039]: the ontological model 101 describes objects, their properties and attributes, and how they are connected to each other, and can be set up specifically for a particular project or a project can use a universal ontological model 101 that contains information about data commonly used in a certain domain).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches the annotating further includes: receiving a correspondence between at least a portion of the plurality of attributes a 15portion of the dataset (Flaks: .  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches providing, using the processor, at least one query for the dataset, the at least one query being based on the at least one pattern and the at least one attribute; and 20providing, using the processor, a response to the question based on the at least one query (Flaks: para. [0018],[0023]: a separate SQL query for each semantic query generated, the generated response can also be formatted or structured in natural language understandable or recognizable by the system user 109).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Flaks teaches the plurality of question templates includes a plurality of predetermined questions (Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions).  
25 With respect to claim 10, Flaks discloses a system, comprising: a processor configured to: 
annotate a dataset with a plurality of attributes in a plurality of predefined categories
(Flaks: para.[0030], fig.2: generating ontological model 201 is based on the semantic of business domain related data, ; 
provide a plurality of question templates based on the plurality of attributes, each Attorney Docket No. WORKP18123 PATENTof the plurality of question templates corresponding to at least one query for the dataset
(Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions (≈ question templates), [0043]: the semantic query generation processing logic 102 uses question templates e.g. "dependence of <metric> on <dimension> [and <dimension>]", "trendline of <metric> change by <dimension>] to generate semantic queries/questions e.g. "dependence of conversion on device category"’ "trendline of revenue change by advertisement campaigns" (≈ question templates), para.[0023]: the SQL query generation processing logic 104 generates and associates therewith a separate SQL query (≈ one query for data set) for each semantic query (≈ question templates)generated); 
receive a question including a question template selected from the plurality of predetermined question templates
(Flaks: para.[0041]: the natural language questions from users, which formatted questions according to the question templates e.g. “trendline of <metric> by <dimension>”, para.[0033] : the semantic query search processing logic 108 r semantic constructions (≈ question templates), included in the natural language question 310); and 
map the question to at least one attribute of the plurality of attributes in the splurality of predefined categories and to at least one pattern for the at least one attribute
(Flaks: para.[0033]): the semantic query search processing logic 108 recognizes entities (≈ attributes) and other semantic constructions (templates), included in the natural language question 310 (≈ a question), then the semantic query search processing logic 108 searches a list or a database of previously-generated semantic query to determine the previously-generated semantic query that most closely matches the natural language question 310 received from the system user 109, the natural language question has attributes and template match); and 
a memory coupled to the processor and configured to provide the processor with instructions.  
10 Claim 11 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches to annotate the dataset, the process is further configured to: associate a first portion of the plurality of attributes with dimensions of the dataset; and associate a second portion of the plurality of attributes with measures of the dataset (Flaks: para.[0041]: the attributes in question template, one attribute of plurality attribute is metric, and another attribute of the attributes is dimension).  
is Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Flaks teaches the plurality of pre-defined categories includes semantics, (Flaks: fig.5, para.[0039], [0042]: different ontological models or different business domains comprise session, combination of attributes, business, revenue/metric).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 12 and furthermore Flaks teaches the first portion of the plurality of attributes includes explanation-only, explain-by-subset and responsibility for the properties, dimensional type for 20the semantics and hierarchical relationship for the relations; and wherein the second portion of the attributes includes suitable-for-leaderboard, expression, sentiment and dimension-limitation for the properties, measure type for the semantics, symmetricity and additivity for the mathematics and measure-relationship for the relations (Flaks: fig.5, para.[0030], [0042]: attributes are descriptive properties of the entities, which can be a quantitative measurement or dimension, attributes can be aggregates (i.e., a combination of multiple attributes),  connections describe types of interrelationships between entities, user 501, geo 502, device 506, session 520, traffic source 524, product 540, page 550, event 560, transaction 570, promotion 580, and social 590).  
25 Claim 14 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches provide the plurality of question templates the processor is further configured to: receive a plurality of best-practices; and determine the at least one query based on the plurality of best practices and the plurality of attributes (Flaks: .  
Claim 15 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches annotate the dataset, the processor is further configured to: query the dataset to determine a plurality of characteristics for a portion of the dataset; and 5map a portion of the plurality of attributes to the portion of the dataset based on the plurality of characteristics (Flaks: para.[0021], [0039]: the ontological model 101 describes objects, their properties and attributes, and how they are connected to each other, and can be set up specifically for a particular project or a project can use a universal ontological model 101 that contains information about data commonly used in a certain domain).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches annotate the dataset, the process is further configured to:  10receive a correspondence between at least a portion of the plurality of attributes a portion of the dataset (Flaks: para.[0039]:  Various entities of the ontological model 500 include one or more attributes associated therewith).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches the processor is further configured to: provide at least one query for the dataset, the at least one query being based on the at isleast one pattern and the at least one attribute; and provide a response to the question based on the at least one query (Flaks: para. [0018],[0023]: a separate SQL query for .  
Claim 18 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Flaks teaches the plurality of question templates includes a plurality of predetermined questions (Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions).  
With respect to claim 19, Flaks discloses a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for 
annotating, using a processor, a dataset with a plurality of attributes in a plurality of predefined categories
(Flaks: para.[0030], fig.2: generating ontological model 201 is based on the semantic of business domain related data, and the ontological model 201 (≈ predefine categories) comprises objects/entities and their attributes (≈ attributes));  
25providing, using the processor, a plurality of question templates based on the plurality of attributes, each of the plurality of question templates corresponding to at least one query for the dataset
(Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises attributes to generate semantic queries/questions (≈ question templates), [0043]: the semantic query generation processing logic 102 uses question templates e.g. "dependence of <metric> on <dimension> [and <dimension>]", "trendline of <metric> change by <dimension>] to generate semantic queries/questions e.g. "dependence of conversion on device category"’ "trendline of revenue change by advertisement campaigns" (≈ question templates), para.[0023]: the SQL query generation processing logic 104 generates and associates therewith a separate SQL query (≈ one query for data set) for each semantic query (≈ question templates)generated); 
receiving a question including a question template selected from the plurality of predetermined question templates
(Flaks: para.[0041]: the natural language questions from users, which formatted questions according to the question templates e.g. “trendline of <metric> by <dimension>”, para.[0033] : the semantic query search processing logic 108 recognizes entities and other semantic constructions (≈ question templates), included in the natural language question 310); and  
Attorney Docket No. WORKP18125 PATENTmapping, using the processor, the question to at least one attribute of the plurality of attributes in the plurality of predefined categories and to at least one pattern for the at least one attribute
(Flaks: para.[0033]): the semantic query search processing logic 108 recognizes entities (≈ attributes) and other semantic included in the natural language question 310 (≈ a question), then the semantic query search processing logic 108 searches a list or a database of previously-generated semantic query to determine the previously-generated semantic query that most closely matches the natural language question 310 received from the system user 109, the natural language question has attributes and template match). 
Claim 20 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches annotating further includes: associating a first portion of the plurality of attributes with dimensions of the dataset; and associating a second portion of the plurality of attributes with measures of the dataset (Flaks: para.[0041]: the attributes in question template, one attribute of plurality attribute is metric, and another attribute of the attributes is dimension).  
Claim 21 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches the annotating further includes: 10 querying the dataset to determine a plurality of characteristics for a portion of the dataset; and mapping a portion of the plurality of attributes to the portion of the dataset based on the plurality of characteristics (Flaks: para.[0021], [0039]: the ontological model 101 describes objects, their properties and attributes, and how they are connected to each other, and can be set up specifically for a particular project or a project can use a universal .  
Claim 22 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches the annotating further includes: receiving a correspondence between at least a portion of the plurality of attributes a portion of the dataset (Flaks: para.[0039]:  Various entities of the ontological model 500 include one or more attributes associated therewith).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches providing at least one query for the dataset, the at least one query being based on the at least one pattern and the at least one attribute; and providing a response to the question based on the at least one query (Flaks: para. [0018],[0023]: a separate SQL query for each semantic query generated, the generated response can also be formatted or structured in natural language understandable or recognizable by the system user 109).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Flaks teaches the plurality of question templates includes a plurality of predetermined questions (Flaks: fig. 1, para.[0022]: the semantic query generation processing logic 102 uses the ontological model, which comprises objects/entities and their attributes to generate semantic queries/questions).


The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Kuchmann-Beauger (US 2013/0262501) discloses receiving a request for information, and parsing the request. A graph representing syntactic structure of the request is generated based on the parsed request. The graph is enriched based on the parsed request with a semantic annotation of a business entity defined in a semantic layer of data sources (170). The parsed request is matched to one of a set of patterns of features in the request. A technical query associated with the pattern is processed to retrieve data relevant to the request from the sources. Answer to the request is generated based on the retrieved data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THU NGUYET T LE/           Primary Examiner, Art Unit 2162